Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 30, 2015

The Court of Appeals hereby passes the following order:

A15D0233. DONALD R. BELCHER v. SARAH L. BELCHER.

      Donald R. Belcher filed a petition against his ex-wife, Sarah L. Belcher,
seeking a declaratory judgment concerning his continuing obligations to pay alimony
under the parties’ 2005 divorce decree. The trial court denied the petition and
awarded attorney fees under OCGA § 9-15-14 to Sarah Belcher. Donald Belcher then
filed an application for discretionary appeal in this Court. We, however, lack
jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Williams v. Cooper, 280 Ga. 145 (625 SE2d 754) (2006)
(Supreme Court decided appeal from attorney fee award arising out of contempt
proceeding to enforce a support obligation). As the underlying subject matter of this
application is alimony, it is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            01/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.